               Case 1:20-cv-08961-RA Document 6 Filed 11/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      USDC-SDNY
                                                                   DOCUMENT
 JEAN-GABRIEL BERNIER,                                             ELECTRONICALLY FILED
                                                                   DOC#:
                             Plaintiff,                            DATE FILED: 11/2/20

                        v.
                                                                     20-CV-8961 (RA)
 SOCIAL SECURITY ADMINISTRATION
 (SSA); UNITED STATES CITIZENSHIP                                         ORDER
 AND IMMIGRATION SERVICES (USCIS);
 UNITED STATES PROBATION OFFICE
 (USPO),

                             DefendantS.



RONNIE ABRAMS, United States District Judge:

       The Court, having reviewing Plaintiff’s motion for preliminary injunctive relief, orders the

following:

       Within 14 days of the dates of this order, Plaintiff shall serve copies of the complaint and

motion for preliminary injunctive relief on the following:

             1. Andrew Saul, Commissioner, Social Security Administration
                6402 Security Blvd., 2nd Floor RMB
                Baltimore, MD 21235

             2. U.S. Citizenship and Immigration Services
                Jacob Javits Federal Building
                26 Federal Plaza
                3rd Floor Room 3-120
                New York, NY 10278

             3. Eastern District of New York United States Probation
                147 Pierrepont Street
                Brooklyn, NY 11201

             4. U.S. Attorney’s Office, Southern District of New York
                Civil Division
                86 Chambers Street, 3rd Floor
               Case 1:20-cv-08961-RA Document 6 Filed 11/02/20 Page 2 of 2



                New York, NY 10007

         On November 30, 2020 at 1:00 pm the parties shall appear for a conference on the motion from

a preliminary injunction. If Mr. Bernier is proceeding pro se (without an attorney), he is required to

appear personally at this conference. If Mr. Bernier has retained an attorney, he or she should attend the

conference in Mr. Bernier’s place, although Mr. Bernier is also welcome to attend. In light of the

COVID-19 crisis, the Court will hold this conference by telephone. The parties shall use the dial-in

information provided below to call into the conference: Call-in Number: (888) 363-4749; Access

Code: 1015508. This conference line is open to the public. The Clerk of Court shall mail a copy of

this Order to Mr. Bernier.

         SO ORDERED.
Dated:      November 2, 2020
            New York, New York
                                                  RONNIE ABRAMS
                                                  United States District Judge
